DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 3/3/2022 has been entered. Claims 1-15 remain pending in the present application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Merkert, SR. (US PGPUB -20050082365) in view of Gonzales et al. (US Patent 5,936,544) in view of Brown et al. (US PGPUB 20100031714). 

Regarding Claim 1; Merkert teaches; A control device (7) for a safety system, (Merkert; at least Figs. 1-3; paragraph [0003]; disclose an access control system (the access control system being considered a safety system in that it prevents unauthorized users from accessing restricted areas) for preventing unauthorized access to secured areas)
controlled by a controller, further controlled by the control device, said control device having an evaluation unit (9) and at least one acquisition unit (17a, 17b) in the form of a reader unit (12a, 12b) that is connected to the evaluation unit comprised of at least one computing unit (10a, 10b), (Merkert; at least Fig. 1; paragraph [0016]; disclose a control device (i.e. door) that is controlled by a Wiegand control panel that evaluates identification information (evaluation unit/controller) input into a Wiegand card reader (acquisition unit) that is connected to the Wiegand control panel and where it is commonly known in the art that any control unit contains at least one computing unit (i.e. processor) to perform the evaluation and controlling functions)
and the failsafe operating mode selection is output to the controller via a safe output stage (8). (Merkert; at least Fig. 1; at least paragraph [0018]; disclose wherein utilizes a converter (safety output stage) for sending secure RS485 or TCP/IP protocol messages to the controller specifying an operating state (i.e. unlock door)).
securing a machine or plant with a hazardous area which could pose a danger of personal injury,
said control device (7) comprising an autonomous unit, separate and independent from the controller of the system, said control device (7) configured to have access control functions and operating-mode selection functions to select an operating mode for the safety system, 
wherein a failsafe operating mode selection is performed completely in the control device (7), 
and the failsafe operating mode selection is output to the controller via a safe output stage (8).
However, Gonzales teaches; said control device (7) comprising an autonomous unit, separate and independent from the controller of the system, said control device (7) configured to have access control functions and operating-mode selection functions to select an operating mode for the safety system,   (Gonzales; at least Fig. 2 and 4; column 3, lines 15-27 and lines 45-56; disclose wherein the control device (i.e. door lock) includes an access granting module (24) which forms a unit separate from a controller (i.e. the authorization control unit (12) is synonymous to the Wiegand control panel of Merkert) which contains a microprocessor for controlling the lock of the door based on instructions form the authorization control unit allowing access through the door)
Merkert and Gonzales are analogous art because they are from the same field of endeavor or similar problem solving area of input/output lock control systems.
One of ordinary skill in the art would have been motivated to combine the known method of separating the controller from the controlled device as disclosed by Gonzales with the known system a of secure access and control door system as taught by Merkert to achieve the known result of efficient access management. One would be motivated to combine the cited art of reference in order to provide a separate wireless unit at the controlled device providing cost savings that would be incurred that traditional wired setups provide as discussed by Gonzales (column 1, lines 30-37).
securing a machine or plant with a hazardous area which could pose a danger of personal injury,
said control device (7) comprising an autonomous unit, separate and independent from the controller of the system, said control device (7) configured to have access control functions and operating-mode selection functions to select an operating mode for the safety system, 
wherein a failsafe operating mode selection is performed completely in the control device (7), 
and the failsafe operating mode selection is output to the controller via a safe output stage (8).
However, Brown teaches; securing a machine or plant with a hazardous area which could pose a danger of personal injury, (Brown; at least paragraph [0049]; disclose wherein the lock includes in addition to a failsafe function also a fail secure function which can in the event of a fire block off an area so that people cannot access the area which could cause injury unless they are a firefighter. Further it can be extended to an intruder which can be isolated so as to prevent access to employees in which the intrude may have the intent to harm)
said control device (7) comprising an autonomous unit, separate and independent from the controller of the system, said control device (7) configured to have access control functions and operating-mode selection functions to select an operating mode for the safety system, (Brown; at least paragraphs [0047]-[0049]; disclose wherein the lock includes operating mode selection functions such as failsafe and fail secure mode for operating the access control (safety) system)
wherein a failsafe operating mode selection is performed completely in the control device (7), (Brown at least Abstract; paragraphs [0047]-[0049]; disclose an electronic door lock (separate control device) is programmed with a fail safe operation mode or a fail secure locking mode for locking/unlocking the door in the event of an event that triggers the fail safe/fail secure mode (i.e. loss of power, fire alarm, intruder alert) and wherein the fail safe operation selection is performed within lock itself when the detected event occurs)
and the failsafe operating mode selection is output to the controller via a safe output stage (8). (Brown; at least Abstract; paragraphs [0047]-[0048]; disclose a lock device that includes software for a fail safe/fail secure operating mode selection)
Merkert, Gonzales, and Brown are analogous art because they are from the same field of endeavor or similar problem solving area of input/output lock control systems.
One of ordinary skill in the art would have been motivated to combine the known method of operating a failsafe mode operation within the control device as disclosed by Gonzales with the known system a of secure access and control door system as taught by Merkert and Gonzales to achieve the known result of efficient access management. One would be motivated to combine the cited art of reference in order to provide a fail safe operating feature to allow the lock to operate in the event there is a loss of power so that occupants can safely exit an area as discussed by Brown (paragraph [0003]).

Regarding Claim 2; the combination of Merkert, Gonzales, and Brown further teach; The control device (7) according to claim 1, characterized in that the evaluation unit (9) has a dual-channel design. (Merkert; at least Fig. 1; disclose a dual channel input design in the form of the standard Wiegand dual data lines (D0, D1)).

Regarding Claim 5; the combination of Merkert, Gonzales, and Brown further teach; The control device (7) according to claim 1, characterized in that at least one acquisition unit (17a, 17b), which is a component of an access system, is provided. (Merkert; at least Fig. 1; paragraph [0016]; disclose a Wiegand reader (acquisition unit) for an access system).

Regarding Claim 6; the combination of Merkert, Gonzales, and Brown further teach; The control device (7) according to claim 5, characterized in that the at least one acquisition unit (17a, 17b) forming an access system is a reader unit (12a, 12b) that is designed for reading signals of a transponder. (Merkert; at least paragraph [0020]; disclose wherein the acquisition unit (Wiegand reader) is a contactless smart card reader (i.e. transponder)).

Regarding Claim 7; the combination of Merkert, Gonzales, and Brown further teach; The control device (7) according to claim 1, characterized in that the at least one acquisition unit (17a, 17b) is connected to the evaluation unit (9) via a wired or touchless interface (13). (Merkert; at least Figs. 1-3; disclose that the Wiegand reader (acquisition unit) is connected to the Wiegand control panel (evaluation unit) via a wired interface). 

Regarding Claim 9; the combination of Merkert, Gonzales, and Brown further teach; The control device (7) according to claim 1, characterized in that at least one input/output unit is connected to the evaluation unit (9). (Merkert; at least Fig. 3; paragraph [0020]; disclose input/output devices connected to the evaluation unit as contactless smart card reader, contact smart card reader, PIN pad, or biometric devices).

Regarding Claim 10; the combination of Merkert, Gonzales, and Brown further teach; The control device (7) according to claim 9, characterized in that authentication data can be input into the evaluation unit (9) via the input/output unit. (Merkert; at least paragraphs [0019]-[0020]; disclose wherein the data can be input via a PIN pad that is sent to the evaluation unit).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Merkert, SR. (US PGPUB 20050082365) in view of Gonzales et al. (US Patent 5,936,544) in view of Brown et al. (US PGPUB 20100031714) in further view of Laurans et al. (US Patent 10,657,795). 

Regarding Claim 3; the combination of Merkert, Gonzales, and Brown appear to be silent on; The control device (7) according to claim 1, characterized in that the output stage (8) is designed as a safe output stage (8) via which a safe signal output to the safety controller (6) controlling the safety system (1) occurs.
However, Laurans teaches; The control device (7) according to claim 1, characterized in that the output stage (8) is designed as a safe output stage (8) via which a safe signal output to the safety controller (6) controlling the safety system (1) occurs. (Laurans; at least column 1, lines 28-63; disclose wherein the output of a controlled lock system is in response to a first responder code addressing an emergency situation thus the signal being output in this situation is considered a safe signal for controlling a safety system to allow people to exit and emergency personnel to address a safety situation).
Merkert, Gonzales, Brown, and Laurans are from an analogous and similar field of endeavor of input/output lock control systems.
One of ordinary skill in the art would have been motivated to combine the known method of providing a safety output signal for emergency situations as disclosed by Laurans with the known system a of secure access and control door system as taught by Merkert, Gonzales, and Brown to achieve the known result of efficient access management. One would be motivated to combine the cited art of reference in order to provide way for emergency personnel to access a hazardous area and help save people in an emergency situation as discussed by Laurans (column 1, lines 29-63).

Regarding Claim 4; the combination of Merkert, Gonzales, Brown, and Laurans further teach; The control device (7) according to claim 3, characterized in that the safe output stage (8) is designed in the form of digital outputs (8a) or in the form of a safety bus system. (Merkert; at least; Fig. 2; paragraph [0017]; disclose wherein the output is in the form of a digital RS485 output).

Claims 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Merkert, SR. (US PGPUB 20050082365) in view of Gonzales et al. (US Patent 5,936,544) in view of Brown et al. (US PGPUB 20100031714) in further view of Conforti (US PGPUB 20050164749). 

Regarding Claim 8; the combination of Merkert, Gonzales, and Brown appear to be silent on; The control device (7) according to claim 5, characterized in that multiple acquisition units (17a, 17b) are provided that form different and/or spatially separated access systems. 
However, Conforti teaches; The control device (7) according to claim 5, characterized in that multiple acquisition units (17a, 17b) are provided that form different and/or spatially separated access systems. (Conforti; at least Figs. 1 and 2; paragraph [0021]; disclose a plurality of access points (140) (acquisition units)).
Merkert, Gonzales, Brown, and Conforti are from an analogous and similar field of endeavor of input/output lock control systems.
One of ordinary skill in the art would have been motivated to combine the known method of providing multiple acquisition units as disclosed by Conforti with the known system of a secure access and control door system as taught by Merkert, Gonzales, and Brown to achieve the known result of efficient access management. One would be motivated to combine the cited art of reference in order to provide way for providing a cost effective system as discussed by Conforti (paragraph [0009]).

Regarding Claim 14; the combination of Merkert, Gonzales, Brown, and Conforti teach; The control device (7) according to claim 1, characterized in that the or multiple acquisition units (17a, 17b) are designed for a data transfer. (Conforti; at least Fig. 2; disclose multiple access points (200) for data transfer for allowing access to specific areas).

Regarding Claim 15; the combination of Merkert, Gonzales, Brown, and Conforti teach; The control device (7) according to claim 1, characterized in that the evaluation unit (9) has at least one interface (13) for connecting additional components. (Conforti; at least Fig. 4; a data port (430) for connecting additional components). 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Merkert, SR. (US PGPUB 20050082365) in view of Gonzales et al. (US Patent 5,936,544) in view of Brown et al. (US PGPUB 20100031714) in further view of Isaacson (US PGPUB 20160300411). 

Regarding Claim 11; the combination of Merkert, Gonzales, and Brown appear to be silent on; The control device (7) according to claim 9, characterized in that an operating mode to be selected can be input via the input/output unit.
However, Isaacson teaches; The control device (7) according to claim 9, characterized in that an operating mode to be selected can be input via the input/output unit. (Isaacson; at least; paragraph [0036]; disclose receiving an “UNLOCK DOOR” command via an input/output unit). 
Merkert, Gonzales, Brown, and Isaacson are from an analogous and similar field of endeavor of input/output lock control systems.
One of ordinary skill in the art would have been motivated to combine the known method of providing an operating mode as disclosed by Isaacson with the known system of a secure access and control door system as taught by Merkert, Gonzales, and Brown to achieve the known result of efficient access management. One would be motivated to combine the cited art of reference in order to provide 

Regarding Claim 12; the combination of Merkert, Gonzales, Brown, and Isaacson further teach; The control device (7) according to claim 11, characterized in that the operating mode that was input can be verified in the evaluation unit (9). (Isaacson; at least paragraph [0036]; disclose wherein the operating mode request can be validated and the request can be granted).

Regarding Claim 13; the combination of Merkert, Gonzales, Brown, and Isaacson further teach; The control device (7) according to claim 12, characterized in that an operating mode that was verified in the evaluation unit (9) and released is output to the controller via the output stage (8). (Isaacson; at least paragraph [0036]; disclose wherein an operating mode is verified and output is released to a controller to perform the control function (i.e. unlock a door)).

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 

In particular, see pages 4-7 of the applicant’s arguments, that the references of Merkert, Gonzales, and Brown fail to explicitly teach the limitations as currently claimed. The office respectfully disagrees. 

First to address the new limitations, the “safety system” as claimed will be interpreted as the access control systems as presented in all three references of Merkert, Gonzales, and Brown. An access control system is commonly known in the art to provide the safety function of preventing unauthorized plant with a hazardous area which could pose a danger of personal injury”, and wherein the reference of Brown addresses this in that features described in the reference (at least paragraphs [0047]-[0049]) in that the system is able to isolate areas in which a fire has occurred thus preventing people from entering the area and potentially being injured. Further described by Brown the system engages to isolate a potential intruder who may try to bring harm on individuals contained in the building/plant. Lastly, to address “select an operating mode for the safety system”, Brown further teaches (paragraphs [0047]-[0049]) a normal operating mode for providing unlock/locking features to a door in response to access requests, a fail safe mode that can trigger in the event of an emergency, and a fail secure mode which can be triggered in response to adverse conditions such as a fire or intruder. As such, the references of Merkert, Gonzales, and Brown sufficiently teach the claim as currently claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Liu (US PGPUB 20200344079): disclose an access control system and method for providing secure and safe access to controlled areas that includes failsafe functionality. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCIO DEL MAR PEREZ-VELEZ/               Supervisory Patent Examiner, Art Unit 2117